Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: forming system 10, upper surface 86, transition surfaces 88, and shoulder surfaces 90.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both slots and the second die surface, and reference character “26” has been used to designate both the bottom surface of first die body 22 and the second die body.  
The drawings are further objected to because in Figure 11, reference numeral 22 appears to be used to designate both the first die assembly and the first die body. The first die assembly should be designated with reference numeral 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities:
[0044] line 2: “plates 32 and 24” should read “plates 32 and 34”
[0048] line 6: “flexible heater member 26” should read “flexible heater member 36”
[0074] line 1: “plates 32 and 24” should read “plates 32 and 34”
Appropriate correction is required.

Claim Objections
Claims 12, 13, and 22 are objected to because of the following informalities:  
Claims 12 and 13: in line 15 (Claim 12) and line 10 (Claim 13), “during forming the sheet metal member” should read “during forming of the sheet metal member” to ensure grammatical correctness
Claim 22: this claim appears to be a verbatim duplicate of Claim 7
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11 and 26, the term "approximately" is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claim 12, the limitation “the first die body” in line 6 does not have antecedent basis in the claim.
Regarding Claim 13, the limitation “the second die body” in line 2 does not have antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, 14-18, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaschube et al., hereinafter Kaschube (DE 102011018850) in view of Yoon (US 2014/0260493). For text citations of Kaschube, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Kaschube discloses (Figures 1 and 3) a forming system comprising: a first die assembly (assembly of heatable part 1/1’ and cooled tool part 2) having a first die body (molded surface shell 1.1) and a first die surface (shaping surface 1.11), the first die surface having varying cross sections ([0026] lines 244-246); a first heater insert member (molded support body 1.2) configured to be received in the first die body, the first heater insert member having a first serpentine groove (groove 1.22) therein, and a first flexible heater member (elongated flexible heating element 1.23), the first flexible heater member being disposed in the first serpentine groove and configured to conform with the shape of the first serpentine groove ([0010] lines 99-102 and [0029] lines 271-273). Kaschube is silent to a second die assembly which cooperates with the first die assembly, but one of ordinary skill in the art would understand that, in a forming operation, a second die assembly would be required in order to form the workpiece. Yoon teaches (Figure 3) a forming system (hot stamping mold 1) comprising a first die assembly (bottom part 5) having a first die body and a first die surface (formed surface 21) and a second die assembly (top part 9) having a second die body and a second die surface (surface of top part 9), the first die surface and the second die surface having varying cross sections and configured to cooperate with each other to form a die cavity therebetween so as to receive a workpiece (material 29) therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding Claim 2, with reference to the aforementioned combination of Kaschube and Yoon, Yoon teaches (Figure 3) a second heater insert member (heating cartridge 23) configured to be received in the second die body (body of top part 9). In the combination of Kaschube and Yoon, the structure of the second die assembly, which includes the second die body and the second heater insert member received therein, mirrors that of the first die assembly. Therefore, in the combination, the second heater insert member has a second serpentine groove therein, and a second flexible heater member, the second flexible heater member being disposed in the second serpentine groove and configured to conform with the shape of the second serpentine groove, in order to match the first heater insert member.
Regarding Claim 3, Kaschube discloses (Figure 2) that the first serpentine groove (groove 1.22) has a first portion (groove section 1.222) and a second portion (groove section 1.221), the first portion disposed generally along the periphery of the first heater insert member and the second portion extending within a central portion of the first heater insert member that is inside the periphery of the first heater insert member (this is clearly shown in Figure 2).


    PNG
    media_image1.png
    683
    535
    media_image1.png
    Greyscale

Kaschube Annotated Figure 1
Regarding Claim 6, Kaschube does not disclose a cooling channel formed in a gap between the first heater insert member and an end of the slot. Yoon teaches (Figure 3) that a cooling channel (air adiabatic layer G) is formed in a gap between the first heater insert member (heating cartridge 23) and an end of the slot (recess in bottom part 5 in which heating mold 13 having heating cartridge 23 is disposed) to circulate cooling fluid therein and cool the respective die assembly ([0067] lines 2-6; air is interpreted as the cooling fluid, which prevents excessive heat transfer from the heating mold 13 to the cooling mold 11, thereby keeping 
Regarding Claims 7 and 22, Kaschube discloses (Figure 3) that the first die assembly (assembly of heatable part 1’ and cooled tool part 2) further comprises a cooling channel to circulate cooling fluid therein and cool the respective die assembly ([0031] lines 296-299).
Regarding Claim 8, with reference to the aforementioned combination of Kaschube and Yoon, Kaschube discloses (Figures 1 and 3) that the first die surface (shaping surface 1.11) has a three-dimensional surface configuration ([0026] lines 244-246; “irregular and asymmetrical” is interpreted to be equivalent to “three-dimensional” per the Applicant’s definition thereof in paragraph [0033] of the specification). In the combination of Kaschube and Yoon, the surface configuration of the second die surface on the second die assembly mirrors that of the first die surface, so the second die surface has a three-dimensional surface configuration as well.
Regarding Claim 11, Kaschube discloses (Figure 1) a minimum distance between the die surface (shaping surface 1.11) of the first die body (molded surface shell 1.1) and the first serpentine groove (groove 1.22) is approximately 10 mm to approximately 35 mm ([0026] lines 242-243 and 248-249: groove 1.22 is separated from shaping surface 1.11 by the thickness of 
Regarding Claim 14, Kaschube discloses (Figures 1 and 3) a forming system for forming a pillar of an automobile ([0022] lines 195-196) comprising: a first die assembly (assembly of heatable part 1/1’ and cooled tool part 2) having a first die body (molded surface shell 1.1) and a first die surface (shaping surface 1.11), the first die surface having varying cross sections ([0026] lines 244-246); a first heater insert member (molded support body 1.2) configured to be received in the first die body, the first heater insert member having a first serpentine groove (groove 1.22) therein, and a first flexible heater member (elongated flexible heating element 1.23), the first flexible heater member being disposed in the first serpentine groove and configured to conform with the shape of the first serpentine groove ([0010] lines 99-102 and [0029] lines 271-273), wherein the first heater insert member has a top hat shaped configuration including a top portion, a pair of shoulder portions, and a pair of transition portions and wherein the first flexible heater member and first serpentine groove extend along at least a portion of the periphery of the top, shoulder, and transition portions of the first heater insert member (see Annotated Figure 3 below; the second transition portion is hidden in the perspective shown but is clearly present). Examiner note: the top hat shaped configuration shown in Figure 3 belongs to the first die body, not the first heater insert member; however, since the first die body and the first heater insert member mate in “a form-fitting manner” 

    PNG
    media_image2.png
    598
    619
    media_image2.png
    Greyscale

Kaschube Annotated Figure 3
Kaschube is silent to a second die assembly which cooperates with the first die assembly, but one of ordinary skill in the art would understand that, in a forming operation, a second die assembly would be required in order to form the workpiece. Yoon teaches (Figure 3) a forming system (hot stamping mold 1) comprising a first die assembly (bottom part 5) having a first die body and a first die surface (formed surface 21) and a second die assembly (top part 9) having a second die body and a second die surface (surface of top part 9), the first die surface and the second die surface having varying cross sections and configured to cooperate with each 
Regarding Claim 15, with reference to the aforementioned combination of Kaschube and Yoon, Yoon teaches (Figure 3) a second heater insert member (heating cartridge 23) configured to be received in the second die body (body of top part 9). In the combination of Kaschube and Yoon, the structure of the second die assembly, which includes the second die body and the second heater insert member received therein, mirrors that of the first die assembly. Therefore, in the combination, the second heater insert member has a second serpentine groove therein, and a second flexible heater member, the second flexible heater member being disposed in the second serpentine groove and configured to conform with the shape of the second serpentine groove, in order to match the first heater insert member.
Regarding Claim 16, Kaschube is silent to the first flexible heater member and first serpentine groove extending along an entire periphery of the top, shoulder, and transition portions of the first heater insert member due to the embodiment of heatable part 1’ of Figure 
Regarding Claim 17, Kaschube is silent to the spacing of the first serpentine groove from the top and shoulder end surfaces of the first heater insert member. As the Applicant has neither set forth any criticality to the selection of less than 12 mm as the spacing between the first serpentine groove and the top and shoulder portion end surfaces of the first heater member that results in an unexpected benefit nor provided an analysis for such spacing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first heater insert member such that the spacing between the first serpentine groove and the top and shoulder portion end surfaces is less than 12 mm, because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 18, Kaschube discloses (Figure 1) that the first flexible heater member (elongated flexible heating element 1.23) is spaced less than 35 mm from the respective die surface ([0026] lines 242-243 and 248-249: elongated flexible heating element 1.23 is located in groove 1.22, which is separated from shaping surface 1.11 by the thickness of molded surface 
Regarding Claim 20, Kaschube discloses (Figure 1) that the first die body (molded surface shell 1.1) comprises a slot (see Annotated Figure 1 above) for receipt of the first heater insert member (molded support body 1.2) therein.
Regarding Claim 21, Kaschube does not disclose a cooling channel formed in a gap between the first heater insert member and an end of the slot. Yoon teaches (Figure 3) that a cooling channel (air adiabatic layer G) is formed in a gap between the first heater insert member (heating cartridge 23) and an end of the slot (recess in bottom part 5 in which heating mold 13 having heating cartridge 23 is disposed) to circulate cooling fluid therein and cool the respective die assembly ([0067] lines 2-6; air is interpreted as the cooling fluid, which prevents excessive heat transfer from the heating mold 13 to the cooling mold 11, thereby keeping cooling mold 11 relatively cool). This feature ensures that the heated and cooled segments of the forming system are insulated from each other, which allows for better precision when forming the formed products ([0031]-[0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming system disclosed by Kaschube so as to include a cooling channel that is formed in a gap between the first heater insert member and an end of the slot to circulate cooling fluid therein and cool the respective die assembly, as taught by Yoon, in order to improve the precision of the forming operation.
Regarding Claim 23, with reference to the aforementioned combination of Kaschube and Yoon, Kaschube discloses (Figures 1 and 3) that the first die surface (shaping surface 1.11) 
Regarding Claim 26, Kaschube discloses (Figure 1) a minimum distance between the die surface (shaping surface 1.11) of the first die body (molded surface shell 1.1) and the first serpentine groove (groove 1.22) is approximately 10 mm to approximately 35 mm ([0026] lines 242-243 and 248-249: groove 1.22 is separated from shaping surface 1.11 by the thickness of molded surface shell 1.1 due to them fitting together in “a form-fitting manner”; the disclosed thickness range, 5 mm to 30 mm, overlaps with the claimed range of 10 mm to 35 mm).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaschube in view of Yoon as applied to Claims 1 and 14, respectively, above, and further in view of Abson et al., hereinafter Abson (US 3,926,029).
Regarding Claims 4 and 19, Kaschube does not disclose that the first heater insert member comprises a pair of plates. Abson teaches (Figures 1 and 4) a forming system comprising a first die assembly (lower die assembly 10), a second die assembly (upper die assembly 10), and a first heater insert member (split heater block 18) configured to be received in one of the first die assembly and the second die assembly, wherein the first heater insert member comprises a pair of plates (heater parts 42 and 44), and wherein the pair of plates each has a groove portion (column 4 lines 60-62; “semi-cylindrical grooves” is interpreted as the .
Claims 9-10 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaschube in view of Yoon as applied to Claims 1 and 14, respectively, above, and further in view of Schroth et al., hereinafter Schroth (US 7,159,437).

Regarding Claims 10 and 25, the combination of Kaschube and Yoon does not disclose that the one of the first die body and the second die body comprises a plurality of the first heater insert members received therein, and the other one of the first die body and the second die body comprises a plurality of the second heater insert members disposed therein. Schroth teaches (Figure 1) a forming system (die set combination 10) comprising a first die body (lower die 12) and a second die body (upper die 22), wherein one of the first die body and the second die body comprises a plurality of first heater insert members (electrical resistance cartridge heaters 34 in lower die 12) received therein, and wherein the other one of the first die body and the second die body comprises a plurality of second heater insert members (electrical resistance cartridge heaters 34 in upper die 22) received therein. Schroth also teaches that the .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaschube et al., hereinafter Kaschube (DE 102011018850) in view of Schroth et al., hereinafter Schroth (US 7,159,437). 
Regarding Claim 12, Kaschube discloses (Figures 1 and 3) a method of forming a sheet metal member in a forming system, the forming system comprising a first die assembly (assembly of heatable part 1/1’ and cooled tool part 2) having a first die surface (shaping surface 1.11), wherein the first die surface has a three dimensional surface configuration ([0026] lines 244-246; “irregular and asymmetrical” is interpreted to be equivalent to “three-dimensional” per the Applicant’s definition thereof in paragraph [0033] of the specification), a first heater insert member (molded support body 1.2) configured to be received in the first die body, the first heater insert member having a first serpentine groove (groove 1.22) therein and a first flexible heater member (elongated flexible heating element 1.23) disposed in the first serpentine groove and configured to conform with the shape of the first serpentine groove ([0010] lines 99-102 and [0029] lines 272-273); the method comprising: heating the first flexible 
Kaschube is silent to the forming system comprising a second die assembly having a second die surface, wherein the second die surface has a three-dimensional surface configuration and is configured to cooperate with the first die surface to form a die cavity therebetween and to the method comprising moving the first die assembly relative to a second die assembly to move a die cavity from an open position to a closed position. However, one of ordinary skill in the art would understand that these features would be required when forming a workpiece in a forming operation. Schroth teaches (Figure 1) a method for forming a sheet metal member in a forming system (die set combination 10), the forming system comprising a first die assembly (upper die 22) having a first die surface (surface 24) and a second die assembly (lower die 12) having a second die surface (forming surface 14), wherein the first die surface and the second die surface have three dimensional surface configurations and are configured to cooperate with each other to form a die cavity therebetween so as to receive a workpiece (blank 16) therein, the method comprising moving the first die assembly relative to the second die assembly along a first axis to move the die cavity from an open position to a closed position (column 4 lines 44-46; the press closes dies 12 and 22 around the blank 16, i.e. moves the die cavity from an open position to a closed position). It would have been obvious to 
Regarding Claim 13, with reference to the aforementioned combination of Kaschube and Schroth, Schroth teaches (Figure 1) that the forming system further comprises a second heater insert member (electrical resistance cartridge heater 34) configured to be received in the second die body (lower die 12), and that the method further comprises heating the second heater insert member in the same manner as the first heater insert member is heated (column 2 lines 31-33; all of the electrical resistance cartridge heaters are heated by the same heat source and controlled by the same controller, meaning the cartridge heaters received in the lower die 12 are heated in the same manner as those in upper die 22). In the combination of Kaschube and Schroth, the structure of the second die assembly mirrors that of the first die assembly, so the second heater insert member has a second serpentine groove and a second flexible heater member disposed in the second serpentine groove and configured to conform with the shape of the second serpentine groove. Further, since Schroth teaches that all of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luetkemeyer et al. (US 2016/0175910) discloses a hot forming tool and method for forming motor vehicle structural components, wherein the hot forming tool comprises a plurality of first and second heating elements received in first and second die bodies, respectively, wherein the first and second heating elements follow the shape of their respective die bodies, and wherein the first heating elements have a top hat shaped configuration.
Hammar et al. (US 2004/0069039) discloses a heated metal forming tool comprising a plurality of heaters received in bores formed through first and second die bodies, wherein the heaters are grouped into different zones which can be controlled independently from each other, which improves the uniformity of the temperature throughout the tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725